OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant was convicted of robbery in the second degree (Penal Law § 160.10 [2] [b]). The only issue defendant urges on this appeal — that the People failed to establish that the object he displayed to the victim appeared to be a lethal weapon— was not asserted at trial, and therefore has not been preserved for our review.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.